EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statements (Nos. 333-127726, 333-109145, 333-162434 and 333-165757) on Form S-8 of Advanced Cell Technology, Inc. and subsidiary of our reports dated March 16, 2011 relating to our audits of the consolidated financial statements and internal control over financial reporting, which appear in this Annual Report on Form 10-K of Advanced Cell Technology, Inc. and subsidiary for the year ended December 31, 2010. SingerLewak LLP Los Angeles, California March 16, 2011
